Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to original filings made on 6/23/2020. Claims 1-20 are cancelled. Claims 21-40 are new. Claims 21-40 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21, 30 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,652,239 and 239’ hereinafter. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the following: 
(16/844892) receiving an electronically signed request from a user device to access a service device; verifying that the electronically signed request satisfies a condition for access; updating a permission data structure specific for the service device stored on a decentralized ledger to permit the user device to access the service device; receiving, over a length of time, a plurality of requests from the user device through a state channel for a service provided by the service device; authorizing, for each request in the plurality, the service to the user device; detecting that an expiration condition of the state channel has been met; and responsive to detecting that the expiration condition of the state channel has been met, providing a request indicating a total number of services provided during the length of time for the plurality of requests received through the state channel.; maps to (239’) receiving an electronically signed request from a user device to access a service device, the electronically signed request .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24, 25, 28-31, 33, 34 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti et al. (US Patent No. 9,935,772 and Madisetti hereinafter) in view of Sprague et al. (US Patent Publication 2016/0275461 and Sprague hereinafter) and further in view of Byrd et al. (US Patent Publication No. 2012/0179907 and Bryd hereinafter).

As to claims 21, 30 and 39, Madisetti teaches a method comprising: 

authorizing, for each request in the plurality, the service to the user device (i.e. …teaches in column 3 lines 5-15 the following: “…an access request satisfying the access permission”.); 
detecting that an expiration condition of the state channel has been met (i.e., …teaches in column 16 lines 35-45 the following: “monitor all tether connections 106 and may close the connections after a timeout period”.); 
and responsive to detecting that the expiration condition of the state channel has been met (i.e., …teaches in column 16 lines 35-45 the following: “monitor all tether connections 106 and may close the connections after a timeout period”.);
updating a permission data structure specific for the service device stored on a decentralized ledger to permit the user device to access the service device (i.e. …teaches in column 16 line 10-20 the following: “Blockchain networks use a distributed and decentralized consensus mechanism in which the nodes assemble the transactions into blocks and compete with each other (by performing computationally expensive calculations) to get their blocks added next to the blockchain”. …teaches in column 17 lines 45-50 the following: “where multiple users may access and modify the object, each event to update an object may be logged as a transaction on the blockchain network 900”). 

Madisetti does not expressly teach:
receiving an electronically signed request from a user device to access a service device; 

In this instance the examiner notes the teachings of prior reference Sprague. 
With regards to applicant’s claim limitation element of, “receiving an electronically signed request from a user device to access a service device”, Sprague teaches in paragraph 0005 the following: “a private key is applied to sign a request. The execution environment is responsible for the accuracy of the request and protection of the private key. Attestation to the health and origin of the execution environment establishes its reliability.”.
With regards to applicant’s claim limitation element of, “verifying that the electronically signed request satisfies a condition for access”, Sprague teaches in paragraph 0005 the following: “a private key is applied to sign a request. The execution environment is responsible for the accuracy of the request and protection of the private key. Attestation to the health and origin of the execution environment establishes its reliability.”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madisetti with the teachings of Sprague by including the feature of data encryption. Utilizing data encryption as taught by Sprague above allows a system to provide comprehensive data security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Madisetti’s system will obtain the capability to provide enhanced system security. 

Madisetti and Sprague does not expressly teach:
providing a request indicating a total number of services provided during the length of time for the plurality of requests received through the state channel.
In this instance the examiner notes the teachings of prior reference Byrd. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madisetti and Sprague with the teachings of Byrd by including the feature of message tracking. Utilizing message tracking as taught by Byrd above allows a system to provide comprehensive communication tracking and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Madisetti and Sprague will obtain the capability to provide enhanced communication. 

As to claims 22, 31 and 40, the system of Madisetti teaches requesting services however Madisetti does not expressly teach a method of claim 1, further comprising: 
receiving, from the user device, an electronically signed message requesting for the service to be provided by the service device, the signed message comprising a user identifier corresponding to the user device; 
verifying that the user device is authorized to access the service device based on the user identifier included in the signed message; 
and generating, responsive to the verification, a service device request for the service device, wherein the changes provided to the service device comprise the service device request that causes the service device to provide the service.
In this instance the examiner notes the teachings of prior reference Sprague. 
With regards to applicant’s claim limitation element of, “receiving, from the user device, an electronically signed message requesting for the service to be provided by the service device the signed message comprising a user identifier corresponding to the user device”, Sprague teaches in paragraph 
With regards to applicant’s claim limitation element of, “verifying that the user device is authorized to access the service device based on the user identifier included in the signed message”, Sprague teaches in paragraph 0005 the following: “a private key is applied to sign a request. The execution environment is responsible for the accuracy of the request and protection of the private key. Attestation to the health and origin of the execution environment establishes its reliability.”. Further teaches in paragraph 0047 the following: “which allow registering a user, selecting authenticators/attesters for confirming a requestor is a registered user, communicating with the authentications in regards to confirming a requestor's identity, and executing algorithms, such as statistical algorithms to compute confidence scores, to allow or deny the requestor access to resources protected by the system.”.
With regards to applicant’s claim limitation element of, “and generating, responsive to the verification, a service device request for the service device, wherein the changes provided to the service device comprise the service device request that causes the service device to provide the service”, Teaches in paragraph 0047 the following: “which allow registering a user, selecting authenticators/attesters for confirming a requestor is a registered user, communicating with the authentications in regards to confirming a requestor's identity, and executing algorithms, such as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madisetti with the teachings of Sprague by including the feature of communication security. Utilizing communication security as taught by Sprague above allows a system to provide comprehensive data security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Madisetti’s system will obtain the capability to provide enhanced system security. 

As to claims 24 and 33, the system of Madisetti teaches requesting services however Madisetti does not expressly teach a method of claim 2, wherein verifying that the user device is authorized to access the service device based on the user identifier included in the signed message comprises: extracting the user identifier from the signed request; accessing the updated permission data structure specific for the service device; and comparing the extracted user identifier to the plurality of user identifiers stored in the permission data structure.
In this instance the examiner notes the teachings of prior reference Sprague. 
With regards to applicant’s claim limitation element of, “ wherein verifying that the user device is authorized to access the service device based on the user identifier included in the signed message comprises: extracting the user identifier from the signed request”, Sprague teaches in paragraph 0047 the following: “which allow registering a user, selecting authenticators/attesters for confirming a requestor is a registered user, communicating with the authentications in regards to confirming a requestor's identity, and executing algorithms, such as statistical algorithms to compute confidence scores, to allow or deny the requestor access to resources protected by the system.”.

With regards to applicant’s claim limitation element of, “and comparing the extracted user identifier to the plurality of user identifiers stored in the permission data structure”, Teaches in paragraph 0047 the following: “which allow registering a user, selecting authenticators/attesters for confirming a requestor is a registered user, communicating with the authentications in regards to confirming a requestor's identity, and executing algorithms, such as statistical algorithms to compute confidence scores, to allow or deny the requestor access to resources protected by the system.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madisetti with the teachings of Sprague by including the feature of communication security. Utilizing communication security as taught by Sprague above allows a system to provide comprehensive data security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Madisetti’s system will obtain the capability to provide enhanced system security. 

As to claims 25 and 36, the system of Madisetti teaches requesting services however Madisetti does not expressly teach a method of claim 4, wherein extracting the user identifier comprises: decrypting the signed request using a public key assigned to the user identifier.

Sprague teaches in paragraph 0005 the following: “a private key is applied to sign a request. The execution environment is responsible for the accuracy of the request and protection of the private key. Attestation to the health and origin of the execution environment establishes its reliability.”. Further teaches in paragraph 0089 the following: “validate the origin of the request, and if needed decrypt the contents of the instruction”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madisetti with the teachings of Sprague by including the feature of communication security. Utilizing communication security as taught by Sprague above allows a system to provide comprehensive data security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Madisetti’s system will obtain the capability to provide enhanced system security. 

As to claims 28 and 37, Madisetti teaches a method of claim 1, wherein updates to the permission data structure are provided to one of the user device, the service device, or a proxy device to update the permission data structure (i.e. … teaches in column 17 lines 45-50 the following: “where multiple users may access and modify the object, each event to update an object may be logged as a transaction on the blockchain network 900”)).

As to claims 29 and 38 the system of Madisetti teaches requesting services however Madisetti does not expressly teach a method of claim 1, wherein a request of the plurality requests is to lock or unlock a device.
In this instance the examiner notes the teachings of prior reference Sprague. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madisetti with the teachings of Sprague by including the feature of communication security. Utilizing communication security as taught by Sprague above allows a system to provide comprehensive data security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Madisetti’s system will obtain the capability to provide enhanced system security. 

Claims 26, 27, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti and Sprague in view of Byrd as applied to claims 21 and 30 above and further in view of Tanner JR. et al. (US Patent Publication No. 2017/0039330 and TANNER hereinafter).

As to claims 26 and 35, the system of Madisetti, Sprague and Bryd teaches the use of smart contracts however neither reference expressly teaches a method of claim 1, wherein verifying that the electronically signed request satisfies a condition for access comprises: accessing a contract stored on the decentralized ledger, the contract specific for the service device; and comparing variables of the accessed contract to one or more parameters of the electronically signed request.
In this instance the examiner notes the teachings of prior reference TANNER. 
With regards to applicants claim limitation element of, “wherein verifying that the electronically signed request satisfies a condition for access comprises: accessing a contract stored on the decentralized ledger, the contract specific for the service device”, TANNER teaches in paragraph 0091 the following: “A patient can specify their acceptable terms to the smart contract regarding payment for 
With regards to applicant’s claim limitation element of, “and comparing variables of the accessed contract to one or more parameters of the electronically signed request”, TANNER teaches in paragraph 0091 the following: “A patient can specify their acceptable terms to the smart contract regarding payment for access to PHR, timeframes for acceptable access, type of PHR data to share, length of history willing to be shared, de-identification thresholds or preferences, specific attributes of the consumer of the data regarding trusted attributes such as reputation, affiliation, purpose, or any other constraints required by the patient”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madisetti, Sprague and Bryd with the teachings of TANNER by including the feature of smart contract payment terms. Utilizing smart contract payment terms as taught by TANNER above allows a system to provide comprehensive transaction handling and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Madisetti, Sprague and Bryd will obtain the capability to provide enhanced system transaction accountability. 

As to claims 27 and 36, the system of Madisetti, Sprague and Bryd teaches the use of smart contracts however neither reference expressly teaches a method of claim 1, wherein one or more parameters of the electronically signed request include one of a payment, availability dates, or availability times.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madisetti, Sprague and Bryd with the teachings of TANNER by including the feature of smart contract payment terms. Utilizing smart contract payment terms as taught by TANNER above allows a system to provide comprehensive transaction handling and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Madisetti, Sprague and Bryd will obtain the capability to provide enhanced system transaction accountability. 
Allowable Subject Matter
Claims 23 and 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  “further responsive to detecting that the expiration condition of the state channel has been met: receiving a request to settle a payment for multiple services provided by the service device”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
(571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497